PER CURIAM.
Gina Pyszka appeals from a final judgment of dissolution of marriage which awarded her $3,000 per month in permanent periodic alimony, one-half of the assets from the sale of designated properties after payment of all debts, including the mortgage on the marital home, and the marital home. The husband was awarded his partnership interest in his law firm and the assets remaining after all debts, including appellant’s attorney’s fees, are paid.
We have carefully studied the record on appeal and find that the trial court did not abuse its broad discretion in fashioning an equitable, if not perfect, award. Marcoux v. Marcoux, 464 So.2d 542 (Fla.1985); Walter v. Walter, 464 So.2d 538 (Fla.1985); Mullins v. Mullins, 460 So.2d 566 (Fla. 3d DCA 1984).
Affirmed.